Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of an informality: the phrase “formed in an internal surface” should be changed to “formed on an internal surface”. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the internal thread … in the form of a void space. It is unclear how a thread can be a void space. For purposes of examination, this will be interpreted to mean the tapered hole being a void space.
Claim 1 recites the helical tapered body being sloped in a way different from the two flanks. This limitation is indefinite because the helical tapered body comprises the two flanks. For purposes of examination, this limitation will be interpreted to mean “the conical surface being sloped in a way different from the two flanks”.
Clam 1 recites the center axis. It is unclear if this is referring to the central axis previously introduced.
Claim 1 recites an internal conical surface of the internal conical configuration provided by the helical symmetric bidirectional tapered hole of the internal thread and an external conical surface of the external conical configuration of the helical tapered body of the external thread mutually bear.  It is unclear if an internal conical surface of the internal conical configuration and an external conical surface of the external conical configuration are referring to the left or right conical surface of the internal thread and the conical surface of the external thread, or if additional conical surfaces are being introduced.
Claim 2 recites rotating by a full circle of 360 degrees. This phrase is worded confusingly. For purposes of examination, this limitation will be interpreted to mean “rotating 360 degrees”.
Claim 2 recites a central axis. It is unclear if this is referring to the central axis introduced in claim 1.
Claim 7 recites the screw thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. Due to the word “comprises” this is an open list of alternatives. Thus, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(I). In addition, claim 1 requires the crest of the external thread to be a conical surface having a slope different than the two flanks. Thus, it is unclear how the external thread can have the structure recited in claim 1 and also be triangular, trapezoidal, sawtooth, rectangular, or an arc thread, wherein, a sawtooth shape is generally considered to be a form of a triangular shape. Thus, it is further unclear if a sawtooth shape as used in the claim is referring to a shape different than one of skill in the art would generally interpret a sawtooth shape to be.
Claims 3-6 and 11-13 are rejected for depending from at least one of claims 1 and 2.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,432,682 (“McKewan”).
Claim 1 recites a connection structure, comprising an external thread (9) and an internal thread (6) in mutual threaded fit, wherein the internal thread comprises a symmetric bidirectional tapered thread in an olive-like shape and the external thread comprises a screw thread; the symmetric bidirectional tapered thread of the internal thread (6) comprises at least one unit thread segment that defines a helical symmetric bidirectional tapered hole (41), wherein the helical symmetric bidirectional tapered hole has an enlarged middle and two small reduced ends to form the olive-like shape; the internal thread (6) has a thread configuration that is defined by the helical symmetric bidirectional tapered hole formed in an internal surface of a cylindrical body (2) in the form of a void space; and the external thread (9) has a thread configuration that is defined by a helical tapered body (7) formed of a toothed body of the external thread (9) on an external surface of a columnar body (3), wherein the helical tapered body of the external thread is assimilated by the symmetric bidirectional tapered thread of the internal thread (6) due to cohesive contact thereof with the symmetric bidirectional tapered thread of the internal thread (6), and wherein the toothed body of the external thread is in the form of a physical body. McKewan teaches an external thread and internal thread in mutual thread fit (figs. 1-4, col. 1 lines 5-12). McKewan teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive-like shape with a larger diameter middle and smaller diameter ends, and wherein the internal thread delimits a hole (figs. 2-4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical body (figs. 2-4, col. 1 lines 30-43).
McKewan further teaches the symmetric bidirectional tapered thread of the internal thread (6) comprises a left conical surface having a left taper (95) that corresponds to a first taper angle (a 1) and a right conical surface having a right taper (96) that corresponds to a second taper angle (a2), wherein the left taper (95) and the right taper (96) are opposite in direction and are identical or substantially identical in taper size (figs. 2-4, col. 1 line 52 – col. 2 line 19, wherein the internal thread comprises flanks with identical taper angles). Since the angles of the tapers are the same, the length of the tapers per inch, a common way of sizing tapers, is the same.
McKewan teaches the external thread comprising the external conic configuration 17’ between two converging flanks 19/21 that bears on the internal conic configuration 23 of the internal thread such that engagement between the two deforms and assimilates the external conic configuration (figs. 2-4, col. 2 lines 9-41). This structure reads on the limitations of: the helical tapered body of the external thread comprises two flanks converging toward each other to define a cusp coextensive with the helical tapered body, the helical tapered body being provided with a conical surface formed on and helically extending along the cusp, the helical tapered body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the helical tapered body of the external thread provides an external conical configuration of a truncated cone body by means of the conical surface of the helical tapered body; and the void space of the helical symmetric bidirectional tapered hole defined by the symmetric bidirectional tapered thread of the internal thread provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are in thread fit to form a thread pair extending helically, and wherein the helical tapered body of the external thread is received in the helical symmetric bidirectional tapered hole of the internal thread by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the cylindrical body to form a conical configuration pair coaxial with the center axis of the cylindrical body, wherein an internal conical surface of the internal conical configuration provided by the helical symmetric bidirectional tapered hole of the internal thread and an external conical surface of the external conical configuration of the helical tapered body of the external thread mutually bear.
Claim 7 recites the screw thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. McKewan teaches the external thread to have angular transitions between flank 21a and portion 17’, and an arc transition between portion 17’ and flank 19 (fig. 4). Thus, this structure reads on a sawtooth shape or arc thread.
Claim 12 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53. McKewan teaches the flanks both being 30 degrees with respect to a line perpendicular to a central axis of the threaded connection (col. 1 lines 62 – col. 2 line 4).
Claim 13 recites the first taper angle is greater than or equal to 53 and less than 180, and the second taper angle is greater than or equal to 53 and less than 180. McKewan teaches the flanks both being 30 degrees with respect to a line perpendicular to a central axis of the threaded connection (col. 1 lines 62 – col. 2 line 4). Thus, with respect to the central axis the angles will be 60 degrees.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2015/0050102 (“Lu”) in view of McKewan.
Claim 1 recites a connection structure, comprising an external thread (9) and an internal thread (6) in mutual threaded fit, wherein the internal thread comprises a symmetric bidirectional tapered thread in an olive-like shape and the external thread comprises a screw thread; the symmetric bidirectional tapered thread of the internal thread (6) comprises at least one unit thread segment that defines a helical symmetric bidirectional tapered hole (41), wherein the helical symmetric bidirectional tapered hole has an enlarged middle and two small reduced ends to form the olive-like shape; the internal thread (6) has a thread configuration that is defined by the helical symmetric bidirectional tapered hole formed in an internal surface of a cylindrical body (2) in the form of a void space; and the external thread (9) has a thread configuration that is defined by a helical tapered body (7) formed of a toothed body of the external thread (9) on an external surface of a columnar body (3), wherein the helical tapered body of the external thread is assimilated by the symmetric bidirectional tapered thread of the internal thread (6) due to cohesive contact thereof with the symmetric bidirectional tapered thread of the internal thread (6), and wherein the toothed body of the external thread is in the form of a physical body. Lu teaches an external thread and internal thread in mutual thread fit (figs. 2-4, para. [0004]). Lu teaches that, when interpreting adjacent crests as ends of a single thread, the internal thread to have an olive like shape with a larger diameter middle and smaller diameter ends (fig. 4). In addition, the external thread is provided on the outer surface of a bolt wherein the flanks define truncated cone bodies, and the internal thread is on the inner surface of a cylindrical nut (fig. 4, para. [0024]). Lu teaches that one of the external thread is asymmetric and the internal thread is symmetric (paras. [0025]-[0026]), and that the external thread can deform when in thread fit (para. [0027]).
Lu further teaches the symmetric bidirectional tapered thread of the internal thread (6) comprises a left conical surface having a left taper (95) that corresponds to a first taper angle (a 1) and a right conical surface having a right taper (96) that corresponds to a second taper angle (a2), wherein the left taper (95) and the right taper (96) are opposite in direction and are identical or substantially identical in taper size (fig. 5, paras. [0025]-[0026])). 
Lu fails to explicitly teach the helical tapered body of the external thread comprises two flanks converging toward each other to define a cusp coextensive with the helical tapered body, the helical tapered body being provided with a conical surface formed on and helically extending along the cusp, the helical tapered body being sloped in a way different from the two flanks, such that the physical body of the thread configuration of the helical tapered body of the external thread provides an external conical configuration of a truncated cone body by means of the conical surface of the helical tapered body; and the void space of the helical symmetric bidirectional tapered hole defined by the symmetric bidirectional tapered thread of the internal thread provides an internal conical configuration matching the external conical configuration, wherein the internal thread (6) and the external thread (9) are in thread fit to form a thread pair extending helically, and wherein the helical tapered body of the external thread is received in the helical symmetric bidirectional tapered hole of the internal thread by means of the external and internal conical configurations being fit to each other in an axial direction of a central axis of the cylindrical body to form a conical configuration pair coaxial with the center axis of the cylindrical body, wherein an internal conical surface of the internal conical configuration provided by the helical symmetric bidirectional tapered hole of the internal thread and an external conical surface of the external conical configuration of the helical tapered body of the external thread mutually bear. However, this would have been obvious in view of McKewan.
McKewan is also directed to threads with the purpose of reducing the effects of vibration. McKewan teaches the internal thread to have symmetrical flanks 25 & 27 and the external thread to have asymmetrical flanks 19 & 21 (col. 1 lines 62-67), wherein flank 21 has a steeper angle than flank 27 such that a clearance is provided (fig. 3). McKewan teaches that the external thread comprises a portion 17 parallel to the opposite surface it is configured to contact (figs. 2 & 3, col. 2 lines 51-55). This allows the portion 17 to deform before flanks 21 & 27 contact each other, which keeps the load on portion 17 for optimum resistance to the effects of vibration. 
In this case, both Lu and McKewan are directed to thread design to prevent loosening of the threads when subjected to vibrations, wherein the external thread is configured to deform and comprises asymmetric thread, and, the internal thread comprises symmetric thread. McKewan teaches that for optimum resistance to vibration, the load should be located at a crest portion of the external thread. To do this, a following flank of the external thread is modified to provide a clearance between the following flanks, and, a crest portion 17 of the external thread with an angle parallel to the opposing surface of the internal thread so that the crest portion gets deformed prior to the external following flank contacting the internal following flank. Thus, in order to keep more load at the crest of the external thread for optimum resistance to vibration, it would be obvious to modify the threads of Lu such that a clearance is formed between the following flanks by modifying the angle of the following flank of the external thread, and the external thread comprises a crest portion as taught by McKewan that is parallel to the internal following flank, such that the crest portion deforms along the internal following flank prior to the internal and external following flanks contacting. Given the teachings of McKewan, there is a reasonable expectation of success that this structure will increase the load on the crest portion and thereby provide better vibration resistance.
Claim 2 recites the olive-like shape of the symmetric bidirectional tapered thread of the internal thread (6) delimits a bidirectional conical surface that comprises a first helical conical surface (421) of the helical symmetric bidirectional tapered hole and a second helical conical surface (422) of the helical symmetric bidirectional tapered hole. As illustrated in fig. 4 of Lu, the internal threads form left and right helical conical surfaces. Lu et al. fail to explicitly teach the internal thread defining an internal helical line. However, this would have been obvious in view of McKewan.
McKewan teaches that the transition between surfaces of the threads, for example the transition between flanks, is angular (figs. 2-4).
In this case, both Lu and McKewan are directed to thread connections. It would be predictable in view of McKewan that modifying the threads of Lu such that there are angular transitions between adjacent flanks and adjacent threads will provide a thread connection with suitable locking ability. Thus, it would be obvious to modify the threads of Lu et al. such that there is angular connections between the flanks and threads.
Given the above modification, Lu et al. teach an internal helical line, which is interpreted as the helical line that connects the two conical surfaces, or, one of the ends of the threads that leads directly into the adjacent thread.
Claim 2 further recites a shape formed by the first helical conical surface (421) of the helical symmetric bidirectional tapered hole and the second helical conical surface (422) of the helical symmetric bidirectional tapered hole defines a bidirectional helical conical surface, which corresponds to a shape of an external helical lateral surface of a rotary body, wherein the rotary body is formed by two inclined sides of a right-angled trapezoid union circumferentially rotating by a full circle of 360 degrees about a central axis of the cylindrical body, while axially moving along the central axis of the cylindrical body, wherein the right-angled trapezoid union is formed by symmetrically and oppositely joining lower bottom sides of two identical right-angled trapezoids, which coincide with the central axis of the cylindrical body (2). As illustrated in annotated fig. 4 of the Lu illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    514
    468
    media_image1.png
    Greyscale

As illustrated above, after the above modification of making the transition between the flanks angular, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating.
Claim 3 recites a distance that the right-angled trapezoid union axially moves for the right-angled trapezoid union rotating about the central axis of the cylindrical body for a full circle of 360 degrees is equal to at least one time a sum of lengths of right-angled sides of the two right-angled trapezoids. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 4 recites a distance that the right-angled trapezoid union axially moves for the right-angled trapezoid union rotating about the central axis of the cylindrical body for a full circle of 360 degrees is equal to a sum of lengths of right-angled sides of the two right-angled trapezoids. As illustrated in figs. 4 of Lu, after modifying the transitions between the flanks and threads to be angular, the pitch is equal to a width of the thread since each thread leads directly into the next thread. Thus, a distance that the trapezoids move axially over one revolution is equal to the width of the thread, which is also equal to the sum of the lengths of the right-angled sides of the trapezoids as illustrated in annotated fig. 4 provided in the rejection to claim 2 above.
Claim 5 recites the first helical conical surface (421) of and the second helical conical surface (422) of the helical symmetric bidirectional tapered hole, and the internal helical line (5) of the symmetric bidirectional tapered thread of the internal thread (6) are continuous helical surfaces and a continuous helical line, respectively; and the conical surface (72) of the helical tapered body is a continuous helical surface. Lu teaches the threads to be continuously helical (figs. 1-2, para. [0004]).
Claim 6 recites the thread configuration of the internal thread (6) is formed by symmetrically and oppositely joining lower bottom surfaces of two identical tapered holes (4), and upper top surfaces of the two tapered holes are located on two opposite ends of the helical symmetric bidirectional tapered holes (41), and wherein the upper top surfaces of the two tapered holes are respectively joinable with upper top surfaces of adjacent helical symmetric bidirectional tapered holes. As detailed in claim 2 above, it would be obvious to modify the threads of Lu et al. in view of McKewan such that the transition between flanks/threads are angular. Given this modification, and as illustrated in the annotated figure provided in claim 2 above, each of the internal threads of Lu is formed by two conical surfaces that define truncated cone bodies. Further, since the internal threads are symmetrical as detailed in the rejection to claim 1 the holes will be identical. In addition, lower sides of the truncated cones are joined in a middle of the thread, and upper sides of the truncated cones are joined with upper sides of adjacent threads (Lu, fig. 4).
Claim 7 recites the screw thread comprises any one of a triangular thread, a trapezoidal thread, a sawtooth thread, a rectangular thread and an arc thread. A generally triangular shape with a conical upper surface is a known tooth shape of certain saws. Thus, the shape of the teeth of Lu et al. reads on a sawtooth thread (fig. 4 of McKewan).
Claim 12 recites the first taper angle is greater than 0 and less than 53, and the second taper angle is greater than 0 and less than 53. McKewan teaches the flanks both being 30 degrees with respect to a line perpendicular to a central axis of the threaded connection (col. 1 lines 62 – col. 2 line 4). 
Claim 13 recites the first taper angle is greater than or equal to 53 and less than 180, and the second taper angle is greater than or equal to 53 and less than 180. McKewan teaches the flanks both being 30 degrees with respect to a line perpendicular to a central axis of the threaded connection (col. 1 lines 62 – col. 2 line 4). Thus, with respect to the central axis the angles will be 60 degrees.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. as applied to claim 2 above, and further in view of USPGPub No. 2019/0309787 (“Limatoc”).
Regarding claim 11, Lu et al. fail to explicitly teach the first helical conical surface and the second helical conical surface of the helical symmetric bidirectional tapered hole, and the internal helical line of the symmetric bidirectional tapered thread of the internal thread are non- continuous helical surfaces and a non-continuous helical line, respectively; and the conical surface of the helical tapered body is a non-continuous helical surface. However, this would have been obvious in view of Limatoc.
Limatoc is also directed to a bolt and nut connection (figs. 1a & 3a, para. [0029]). Limatoc teaches that continuous and discontinuous threads are known substitutes for male and female threads (paras. [0040] & [0056]).
In this case, both Lu et al. and Limatoc teach a threaded connection between male and female threads. While Lu et al. teach the threads to be continuous, Limatoc teaches that discontinuous threads are a known substitute. Thus, it would be obvious to modify the external and internal threads of Lu et al. such that the threads are discontinuous.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered.  The examiner agrees that the added language to claim 1 regarding the external and internal conic configurations overcomes the previous prior art rejections. Thus, the previous prior art rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”